





EXHIBIT 10.1


LICENSE AGREEMENT


This License Agreement (this “Agreement”), effective as of April 1, 2017, is by
and between Ultimark Products, Inc., a Delaware corporation, having its
principal office at 1 Belmont Avenue, Suite 602, Bala Cynwood, Pennsylvania
19004 ("Licensor") and CCA Industries, Inc., a Delaware corporation, having its
principal office at 65 Challenger Road, Suite 340, Ridgefield Park, New Jersey
07660 ("Licensee").
WITNESSETH:
WHEREAS, Licensor is the sole and exclusive owner of and holds the exclusive
right to the Porcelana brand, formulas, packaging designs and trademarks
(together hereinafter collectively or individually as the context requires,
“Porcelana”) more particularly described on Schedule A hereto; and
WHEREAS, Licensee has requested Licensor to grant Licensee the right to use
Porcelana in the Territory (as defined in Section 6) in connection with the
Products (as defined in Section 1) and Licensor is willing to grant to Licensee
a license to use Porcelana on the terms and conditions set out in this
Agreement;
NOW THEREFORE, in consideration of the mutual covenants, terms and conditions
set forth herein, and for other good and valuable consideration, the receipt and
sufficiency of which are hereby acknowledged, the parties agree as follows:
1.
LICENSE AND GRANT



(a)
Licensor hereby grants to Licensee an exclusive (even as to Licensor and its
Affiliates (as defined below), royalty-bearing, sublicensable, right and license
throughout the Territory to use Porcelana in connection with the design,
development, manufacture, advertising, marketing, promotion, offering for sale,
sale and distribution of products based upon or using Porcelana (hereinafter
known as “Products”) within the Territory. Licensor covenants and agrees with
Licensee that during the Term, Licensor shall not grant any license or similar
right with respect to the Porcelana to any Affiliate or third party in the
Territory. For purposes of this Agreement, the term “Affiliate” means any person
or entity that directly, or indirectly through one or more intermediaries,
controls, is controlled by or is under common control with such first person or
entity. As used in this definition of Affiliate, “control” and, with correlative
meanings, the terms “controlled by” and “under common control with,” shall mean
to possess the power to direct the management or policies of an entity, whether
through: (a) direct or indirect beneficial ownership of fifty percent (50%) or
more of the voting interest in such entity; (b) the right to appoint fifty
percent (50%) or more of the directors or equivalent of such entity; or (c) by
contract or otherwise.



(b)
Except as set forth in this Agreement, Licensee shall not acquire any license or
other intellectual property interest or other property right, by implication or
otherwise, under or to any intellectual property or other property owned or
controlled by Licensor or its Affiliates.



(c)
Licensor represents and warrants that: (i) Licensor is the exclusive owner of
all right, title and interest in and to Porcelana, including, without
limitation, the Porcelana trademarks listed on Schedule A (the “Licensed
Marks”); (ii) Licensor owns Porcelana free and clear of any: (a) liens, charges,
security interests, and encumbrances or licenses that would conflict with or
limit the scope of any of the rights or licenses granted to Licensee hereunder;
and (b) claims or covenants that would conflict with or limit the scope of any
of the rights or licenses granted to Licensee hereunder; (iii) Licensor has the
full and exclusive right and authority to grant the license herein to Licensee;
(iv) Licensor has not received any notice from any third party asserting or
alleging






--------------------------------------------------------------------------------





that Porcelana or any product based upon or using Porcelana would infringe or
misappropriate, the intellectual property rights of any third party; and (v)
neither Licensor nor any of its Affiliates has entered into any other agreement
granting any right, interest or claim in or to Porcelana and the grant of the
license pursuant to this Agreement does not in any way constitute an
infringement of any trademark or intellectual property rights of any third
party.


(d)
Any and all goodwill arising from Licensee’s use of the Licensed Marks shall
inure solely to the benefit of Licensor, and, except to the extent the Purchase
Option Closing occurs, neither during or after the termination of this Agreement
shall Licensee assert any claim to such Licensed Marks or such goodwill.
Licensee shall not take any action that could be detrimental to the goodwill
associated with the Licensed Marks or Licensor.



2.
TECHNICAL ASSISTANCE



Licensor shall generally consult with Licensee concerning the design,
manufacture, merchandising and promotion of the Products.
3.
TERM



This Agreement shall be effective April 1, 2017 and shall be for a term of one
year ending on March 31, 2018. This Agreement may be renewed, at Licensee’s
option upon written notice delivered to Licensor prior to the end of the then
current term, for up to two (2) additional one year terms (the initial term of
this Agreement, together with any renewal terms, the “Term”) This Agreement
shall immediately terminate upon the Purchase Option Closing (as defined in
Section 5).
4.
MANUFACTURE AND QUALITY CONTROL



The nature and quality of the Products shall be subject to the approval of the
Licensor, which approval shall not be unreasonably withheld and in connection
therewith:
(a)
The Products shall be of quality and shall manufactured according to the
prevailing standards of the health and beauty aids industry.



(b)
The Products sold by Licensee here under shall be manufactured only by quality
manufacturers selected by Licensee. Licensee, and not Licensor, shall be solely
responsible for the manufacture and production of Licensee's requirements
thereof and for the marketing, sale and delivery of the Products.



(c)
Prior to commercial production of any Product, Licensee shall deliver to
Licensor for its inspection and approval, free of charge, one prototype sample
of each such Product proposed to be manufactured and sold by Licensee and
thereafter, upon Licensor's request, Licensee shall submit to Licensor, free of
charge, a reasonable quantity of production samples of the Products. Licensor
may disapprove of any samples submitted by Licensee which in the Licensor's
reasonable opinion, do not conform to the quality standards and specifications
established by Licensor or which are reasonably deemed by Licensor not to be
consistent with the quality and reputation associated with Porcelana. Licensor
shall not unreasonably disapprove of any samples. In the event Licensor
disapproves of any samples, Licensee shall not manufacture market, advertise,
promote, sell or distribute any of the Products that were rejected until
Licensee makes such modifications in the manufacturing process, methods of
manufacture and material and components used, as Licensor shall reasonably and
specifically request. Licensor may disapprove of any samples required to be
delivered to it hereunder upon notice received by Licensee within ten (10) days
after such delivery to Licensor and if Licensee does not receive notice of
approval or disapproval within such period, such samples shall be deemed
approved.






--------------------------------------------------------------------------------







(d)
Licensee shall furnish to Licensor proposed product packaging for each Product
that Licensee proposes to manufacture, sell and distribute. Licensor shall not
disapprove of any such proposed product packaging unreasonably, and if Licensee
does not receive notice of such approval or disapproval within ten (10) days
after receipt of such product packaging by Licensor, such product and packaging
shall be deemed approved. Licensee may not use any product or packaging unless
Licensor has approved such use or has been deemed to have done so hereunder.



(e)
All Products shall be manufactured, packaged, labeled, distributed, marketed,
advertised and sold in accordance with all applicable governmental regulations
in the Territory.



(f)
Licensee will be responsible, at its own cost and expense, for all sample making
and the development and manufacture of the Products.



5.
OPTION TO PURCHASE



Licensee shall have the option to purchase all assets and rights comprising
Porcelana, including all goodwill relating thereto, from the Licensor during the
Term for an amount not to exceed U.S. $3,200,000, subject to the negotiation of
a definitive purchase and sale agreement containing terms customary for
transactions of such nature. Upon closing of the purchase (the “Purchase Option
Closing”), all payment obligations between the parties shall be trued up, this
Agreement shall terminate, and no further royalties or other compensation from
Licensee will be due hereunder.
6.
TERRITORY



“Territory” means worldwide.
7.
PERCENTAGE ROYALTY; EXISTING INVENTORY



(a)
In consideration of the License and rights granted herein, Licensee shall pay to
Licensor a royalty of ten percent (10%) (the “Percentage Royalty”) on the amount
of the Licensee's Gross Factory Sales (as hereinafter defined) of Products
manufactured and sold under this Agreement. There shall be no minimum royalty
for any period under this Agreement.



(b)
The term "Gross Factory Sales" shall mean the gross sales price for all sales,
shipments or transfers of Products manufactured and sold hereunder by or for
Licensee or any of its Affiliates (exclusive of sales or value added tax) after
the effective date of this Agreement. Gross Factory Sales shall be deemed to
have been made when invoiced by Licensee.



(c)
Licensee shall pay the Percentage Royalty each fiscal quarter commencing the
fiscal quarter beginning with the first sales of the Product. Payments shall be
made within forty-five (45) days after the end of each fiscal quarter. The
fiscal quarter shall be based on the fiscal quarters of the Licensee.



(d)
The parties agree that Licensee shall purchase from Licensor all good and
saleable inventory of Products in Licensor’s possession or control as of April
1, 2017 at Licensor’s cost, without mark-up. Licensor shall invoice Licensee for
such Products upon delivery and all such good and saleable Product shall be paid
for by Licensee no later than September 30, 2017.



(e)
Licensee shall not be responsible for any returns for Products sold by the
Licensor, co-operative advertising deductions for advertising that occurred
prior to the effective date of this Agreement, or any other deductions that
pertain to Product sales that occurred prior to the effective date of this
Agreement (together hereinafter known as “Licensor Deductions”). Licensor shall
promptly






--------------------------------------------------------------------------------





reimburse Licensee for any Licensor Deductions within ten (10) days after
Licensee gives notice thereof to the Licensor. Licensee shall have the rights to
offset and deduct any unreimbursed Licensor Deductions from any royalty or
inventory payments due under this Agreement.


(f)
All payments to a party hereunder shall be timely paid in the full amount and,
except as expressly set forth in this Agreement, without any deduction or offset
therefrom, at such place as the party entitled to receive such payment may
specify. In the event payments due under this Agreement are not received by the
party entitled to receive such payment by the due date, the party obligated to
make such payment shall pay to receiving party interest on the overdue payment
from the date such payment was due to the date of actual payment at a rate of 1%
per month, or if lower, the maximum amount permitted under law.



(g)
Unless otherwise agreed by the parties, all payments under this Agreement shall
be made in U.S. Dollars.



8.
BOOKS AND RECORDS



(a)
Licensee shall keep and maintain in the regular course of its business, in
accordance with generally accepted accounting principles, complete and accurate
books and records covering all transactions relating to the license granted
herein including the amount of Gross Factory Sales of the Products manufactured
and sold hereunder, the amount of Percentage Royalty payable here under by
Licensee and the manner in which such royalty was computed. Licensee shall
preserve and keep available all such books and records for at least three (3)
years after the year to which they relate.



(b)
Licensor agrees and acknowledges that all books, records,
correspondence,    customer lists and data of Licensee pertaining to
transactions relating to the license granted herein are the exclusive property
of Licensee. Licensor acknowledges that customer lists compiled by Licensee for
the Products constitute trade secrets and are the exclusive property of Licensee
and that at no time during the Term, if any, or upon termination of the license,
shall Licensor utilize said customer lists for any purpose except to verify and
confirm the amount of Gross Factory Sales of the Products, the royalties due
Licensor, or in connection with collection of any amount due hereunder of the
enforcement of any other rights hereunder.



(c)
Licensor shall have the right during the Term and for one (1) year thereafter,
at its cost and expense during regular business hours, to inspect and copy and
make extracts from said books and records and to designate an authorized
representative, including without limitation, a certified public accounting
firm, to audit Licensee's books and records and to conduct such further
investigation as Licensor shall deem necessary to verify Licensee's performance
of all its obligations hereunder including, without limitation, payments of
Percentage Royalty.



(d)
If, as a result of any examination of Licensee's books and records, it appears
that Licensee's royalty payments were less than the amount which should have
been paid, Licensee shall promptly pay the amount of discrepancy or shortage,
which shall bear interest at of 1% per month, or if lower, the maximum amount
permitted under law, and if the amount of such discrepancy or shortage shall be
an amount equal to at least three percent (3%) of the Percentage Royalty
actually paid during the period in question, Licensee shall reimburse Licensor
for the cost of such examination.

 
(e)
The Licensor acknowledges that all information of Licensee which was or will
come into its possession or knowledge in accordance with the provisions of this
Section 8, consists of confidential and proprietary data whose disclosure to
third parties or use by third parties would be damaging to the Licensee and
accordingly, the Licensor undertakes to hold such material information in the
strictest confidence and not to disclose same to any other party.






--------------------------------------------------------------------------------







9.
SALES AND PROMOTION



(a)
Licensee shall use its commercially reasonable best efforts in its sole
discretion, to promote and develop the sale of the Products and to exploit the
rights granted hereunder in the Territory.



(b)
Prior to the first use or appearance in any media, Licensee shall submit to
Licensor for its inspection and approval, which approval shall not be
unreasonably withheld, free of charge, specimens of all advertising, public
relations and promotional materials for the Products. All such materials shall
be subject to Licensor's prior approval and shall be deemed approved if notice
of rejection is not given to Licensee within ten (10) days after receipt by
Licensor.



10.
TERMINATION



(a)
If either party shall otherwise fail to perform any of the terms, conditions,
agreements or covenants in this Agreement, and such default shall continue
uncured after written notice for a period of thirty (30) days after notice
thereof to the party in default, the non­defaulting party shall have the right
to terminate this Agreement upon written notice.



(b)
Either party may by written notice, terminate this Agreement immediately without
incurring thereby any liability to the other, except as hereinafter set forth,
in the event the other party shall: (A) be dissolved, be adjudicated, insolvent
or bankrupt or cease operations, be unable to admit in writing its ability to
pay its debts as they mature or make a general assignment for the benefit of, or
enter into any composition or arrangement with, creditors, or file for relief
under any insolvency law (except that Licensor may not terminate this Agreement
hereunder if Licensee is subject to any bankruptcy proceeding described above);
(B) apply for, or consent (by admission of material allegations of a petition or
otherwise) to the appointment of a receiver, trustee or liquidator of all or
substantial part of its assets or affairs, or authorize such applications or
consent, or permit any proceedings seeking such appointment to be commenced
against it (whether voluntary or involuntary) which continues undismissed for a
period of thirty (30) days; (C) be the subject of any other proceeding not
defined above whereby any of the property or assets of Licensee is or may be
distributed among its creditors (or any group of them).



(c)
Licensee shall have the right to terminate this Agreement for convenience at any
time upon thirty (30) days’ prior written notice.



(d)
On the expiration or sooner termination of this Agreement:



1)
Unless in connection with a termination resulting from the Purchase Option
Closing:

(A)
the rights and license granted to Licensee herein shall forthwith terminate and
automatically revert to Licensor;

(B)
Licensee shall discontinue all use of the Licensed Marks; and

(C)
Licensor may, in its sole discretion, enter into such arrangements as it deems
desirable, with any other party, for the manufacture, promotion and sale of the
Products.

2)
All Percentage Royalties on sales of the Products to the date of expiration or
termination shall become immediately due and payable.

3)
Licensor shall immediately reimburse Licensee for any unreimbursed Licensor
Deductions.

Following expiration or termination of this Agreement, Licensee may manufacture
no additional Products, but may, subject to the payment of Percentage Royalties
herein, continue to distribute and sell its remaining inventory for a period not
to exceed six (6) months following such termination or expiration, subject to
payment of applicable royalties thereto. Licensee shall deliver as soon as
practicable to Licensor, following the expiration or termination of this
Agreement a statement indicating the number and description of Products on hand.
Licensor shall have the right to conduct





--------------------------------------------------------------------------------





a physical inventory in order to ascertain or verify such inventory and/or
statement. In the event Licensee refuses to permit Licensor to conduct such
physical inventory, the Licensee shall forfeit their right hereunder to dispose
of such inventory. Notwithstanding anything else in this Agreement to the
contrary, the foregoing shall not apply in connection with a termination
resulting from the Purchase Option Closing.
(e)
The termination or expiration of this Agreement shall not relieve either party
of any obligation or claim for damages due to Licensor arising or accrued prior
to or as of the date of such termination or expiration.



11.
INSURANCE



Licensee, at its own expense, shall procure from a responsible insurance
carrier, and maintain in full force and effect at all times during which
Products may be sold hereunder, a Products liability insurance policy with
respect to the Products manufactured and sold hereunder with a limit of
liability of not less than One Million ($1,000,000) Dollars. Licensor and
Licensee shall name each other as covered parties, as their interests shall
appear, and such insurance policy shall provide for at least ten (10) days prior
written notice to any cancellation or modification. The parties shall deliver to
each other, promptly upon issuance, a full and complete copy of said insurance
policy and shall, from time to time upon request, promptly furnish to the other
part ,evidence that said insurance policy is in full force and effect.
12.
GOVERNING LAW



This Agreement shall be deemed to have been entered into in the State of New
Jersey, and shall be construed, interpreted and enforced in accordance with the
laws of that State applicable to agreements made and to be performed in the
State of New Jersey without giving effect to the conflict of laws principles
thereof.
13.
ARBITRATION



Any and all disputes, controversies and claims arising out of or relating to
this Agreement, or with respect to the interpretation of this Agreement, or the
rights or obligations of the parties and their successors and permitted assigns,
whether by operation of law or otherwise, shall be settled and determined
exclusively by arbitration in New Jersey, by a single arbitrator, pursuant to
the then existing rules of the American Arbitration Association for commercial
arbitration (except disputes, controversies and claims relating to specific
performance, as to which the parties hereby confer jurisdiction upon and consent
to the jurisdiction of the courts of the State of New Jersey and the United
States federal courts in said State.). The arbitrators shall have no power to
award specific performance, rescission or injunctive relief, nor the power to
modify, alter, enlarge upon or otherwise change any of the provisions or terms
and conditions of this Agreement. The arbitration shall be final and binding
upon the parties and judgment there on may be entered in the courts of the State
of New Jersey and the United States federal courts in said State, and the
parties hereby consent to the jurisdiction of such courts for such purposes.
Service of any notice, process, motion or other document in connection with any
arbitration proceeding, any arbitration award or any other action or proceeding,
maybe by personal service or by certified or registered mail return receipt
requested, addressed to the party intended at its address for the receipt of
notices as herein set forth.
14.
SUSPENSION



If Licensee suspends or discontinues its regular business operations with regard
to the Products for any reason whatsoever, including force majeure, Licensor
shall have the right to terminate this Agreement forthwith by giving six (6)
months’ notice to Licensee unless prior to the expiration of the





--------------------------------------------------------------------------------





six (6) months period, Licensee resumes its regular business operations with
regard to the Products without further suspension or discontinuance.
15.
INDEMNIFICATION



(a)
Licensee shall defend, indemnify and hold harmless Licensor and its Affiliates
and each of their respective officers, directors, shareholders, employees,
successors and assigns (“Licensor Indemnitees”) from and against all claims,
allegations, suits, actions or proceedings asserted against any Licensor
Indemnitee by any third parties, whether governmental or private (“Third Party
Claims”), and all associated damages, awards, deficiencies, settlement amounts,
defaults, assessments, fines, dues, penalties, costs, fees, liabilities,
obligations, taxes, liens, losses, lost profits and expenses (including, without
limitation, court costs, interest and reasonable fees of attorneys, accountants
and other experts), together with all documented out-of-pocket costs and
expenses incurred in complying with any judgments, orders, decrees,
stipulations, investigations and injunctions that arise therefrom (“Losses”), to
the extent arising out of or resulting from: (i) a material breach by Licensee
or any of its Affiliates, subcontractors or agents of any of Licensee’s
representations, warranties, covenants or agreements under this Agreement; or
(ii) violation of applicable law by Licensee; provided, however, that in all
cases referred to in this Section 15(a), Licensee shall not be liable to
indemnify any Licensor Indemnitee for any Losses to the extent that such Losses
were caused by (A) the negligence or greater standard of culpability of Licensor
or any of its Affiliates, subcontractors or agents, (B) any breach by Licensor
or any of its Affiliates, subcontractors or agents of Licensor’s
representations, warranties, covenants or agreements under this Agreement, or
(C) matters for which Licensor has an obligation to indemnify a Licensee
Indemnitee pursuant to Section 15(b).



(b)
Licensor shall defend, indemnify and hold harmless Licensee and its Affiliates
and each of their respective officers, directors, shareholders, employees,
successors and assigns (“Licensee Indemnitees”) from and against all Third Party
Claims, and all associated Losses, to the extent arising out of or resulting
from: (i) a material breach by Licensor or any of its Affiliates, subcontractors
or agents of any of its representations, warranties, covenants or agreements
under this Agreement; (ii) a claim or demand by a Third Party that Porcelana in
or for the Territory infringes any intellectual property or other proprietary
rights of such third party; (iii) violation of applicable law by any Licensor
Indemnitee; or (iv) any defect in any product supplied by Licensor to the
Licensee; provided, however, that in all cases referred to in this Section
15(b), Licensor shall not be liable to indemnify any Licensee Indemnitee for any
Losses to the extent that such Losses were caused by (A) the negligence or
greater standard of culpability of Licensee or any of its Affiliates,
subcontractors or agents, (B) any breach by Licensee or any of its Affiliates,
subcontractors or agents of Licensee’s representations, warranties, covenants or
agreements under this Agreement, or (C) matters for which Licensee has an
obligation to indemnify any Licensor Indemnitee pursuant to Section 15(b).



(c)
In the case of a Third Party Claim as to which a party (the “Indemnitor”) may be
obligated to provide indemnification pursuant to this Agreement, such party
seeking indemnification hereunder (“Indemnitee”) will notify the Indemnitor in
writing of the Third Party Claim (and specifying in reasonable detail the
factual basis for the Third Party Claim and to the extent known, the amount of
the Third Party Claim) reasonably promptly after becoming aware of such Third
Party Claim; provided, however, that failure to give such notification will not
affect the indemnification provided hereunder except to the extent the
Indemnitor shall have been actually materially prejudiced as a result of such
failure. The Indemitee shall afford the Indemnitor thirty (30) days following
notification of a Third Party Claim for which indemnification will be sought
acknowledge in writing its obligation and agreement to defend, contest,
negotiate and compromise or settle such Third Party Claim in the Indemnitee’s
name and in such event, the Indemnitor shall not compromise or settle any such
Third Party Claim prior written consent of the Indemnitee. If the Indemnitor
does not elect to assume control by written acknowledgement of the defense of
any Third Party Claim within the thirty (30)






--------------------------------------------------------------------------------





day period set forth above, or if such good faith and diligent defense is not
being or ceases to be conducted by the Indemnitor, the Indemnitee shall have the
right, at the expense of the Indemnitor, after five (5) business days’ written
notice to the Indemnitor of its intent to do so, to undertake the defense of the
Third Party Claim for the account of the Indemnitor (with counsel selected by
the Indemnitee), and to compromise or settle such Third Party Claim, exercising
reasonable business judgment.


16.
ASSIGNMENT



This Agreement shall be binding upon and inure to the benefit of the parties and
their respective successors and permitted assigns. Neither Licensor nor License
may assign any of its rights or delegate any of its liabilities or obligations
hereunder without the prior written consent of the other party, except that
without the prior consent of the other party (but with prior written notice to):
(a) either party may assign this Agreement to any purchaser of all or
substantially all of its assets or business to which this Agreement relates; (b)
either party may assign this Agreement and/or its rights and obligations under
this Agreement, in whole or in part, to any of its Affiliates; and (c) either
party may assign any of its rights to payments of royalties or any other amounts
due under this Agreement to any of its Affiliates or any third party. No
assignment hereunder shall relieve the assigning party of its responsibilities
or obligations hereunder; provided, further that any assignee (other than an
assignee under clause (b) of this Section 16) shall agree in writing to be bound
by all of the obligations of the assigning Party hereunder. Any purported
assignment or transfer in violation of this Section 16 will be void ab initio
and of no force or effect.
17.
NOTICES



All notices, approvals, requests or consents permitted or required under this
Agreement shall be in writing and shall be deemed given when so delivered in
person, by overnight courier, or two (2) business days after being sent by
registered or certified mail (postage prepaid, return receipt requested), to the
parties at their respective addresses set forth above. Notices to Licensor as
well as deliveries of all materials or articles to be approved, including but
not limited to samples, packaging and advertising shall be directed to the
attention of the Chief Executive Officer of Licensor and notices to Licensee
shall be directed to the attention of the Chief Financial Officer of Licensee.
By a notice hereunder either party may change the address hereunder or the
person to whom any notice or delivery shall be directed.
18.
REMEDIES AND WAIVERS



The failure of either party to claim or assert a right under this Agreement will
not be deemed a waiver there of unless a time limit is provided for this
Agreement for the exercise of such rights. Any waiver, whether express or
implied of any provisions of this Agreement shall not constitute a continuing
waiver of such or any other provision of the Agreement. All remedies specified
herein or otherwise available shall be cumulative and in addition to any and
every other remedy provided herein or now or herein after available.
19.
NO AGENCY RELATION



Nothing herein contained shall create or be deemed to create any agency,
partnership or joint venture between the parties thereto, and Licensee shall
have no power or authority to obligate or bind Licensor in any manner
whatsoever.





--------------------------------------------------------------------------------





20.
INTERPRETATION AND CONSTRUCTION



The headings of Sections in this Agreement are provided for convenience only and
shall not affect its construction or interpretation. All references to “Section”
or “Sections” refer to the corresponding Section or Sections of this Agreement.
All words used in this Agreement shall be construed to be of such gender or
number as the circumstances require. Unless otherwise expressly provided in this
Agreement, the word “including” does not limit the preceding words or terms and
shall be deemed to be followed by the words “without limitation.” Unless
otherwise expressly provided in this Agreement, the terms “shall have
responsibility for”, “shall be responsible for” or the like, shall be deemed to
be followed by “and shall be obligated to duly carry out such responsibility.”
21.
THIRD PARTY BENEFICIARIES



None of the provisions of this Agreement, express or implied, is intended to be
or shall be for the benefit of or enforceable by any person or entity
(including, without limitation, any creditor of either party hereto) other than
Licensor and Licensee, their respective Indemnitees, successors and permitted
assigns. No such person or entity shall obtain any right under any provision of
this Agreement or shall by reasons of any such provision make any claim in
respect of any debt, liability or obligation (or otherwise) against either party
hereto.
21.COUNTERPARTS; SIGNATURES
This Agreement may be executed in multiple counterparts, all of which, when
executed, shall be deemed to be an original and all of which together shall
constitute one and the same document. Signatures provided by facsimile or e-mail
transmission shall be deemed to be original signatures.
22.
SEVERABILITY



The invalidity or unenforceability of any provision of this Agreement shall not
affect the other provisions or parts here of and this Agreement shall be
construed in all respects as if such in valid or unenforceable provision or
parts thereof were omitted.
23.
No IMPLIED WAIVERS; RIGHTS CUMULATIVE



No failure on the part of Licensor or Licensee to exercise and no delay in
exercising any right, power, remedy or privilege under this Agreement, or
provided by statute or at law or in equity or otherwise, including the right or
power to terminate this Agreement, shall impair, prejudice or constitute a
waiver of any such right, power, remedy or privilege or be construed as a waiver
of any breach of this Agreement or as an acquiescence therein, nor shall any
single or partial exercise of any such right, power, remedy or privilege
preclude any other or further exercise thereof or the exercise of any other
right, power, remedy or privilege.
24.
AMENDMENT



This Agreement may not be amended and no provision hereof may be modified or
waived, except by an instrument in writing duly executed by each of the parties
hereto.
25.
COMPLETE AGREEMENT



This Agreement constitutes the entire Agreement between the parties relating to
the subject matter hereof and supersedes all prior agreements and undertakings,
whether oral or written, between the parties hereto. This Agreement may be
amended only by a writing executed by the parties. No finders' fees or other
compensation is payable in connection with the execution of the Agreement.





--------------------------------------------------------------------------------







IN WITNESS WHEREOF, the parties have caused this Agreement to be executed by
their duly authorized representatives, effective as of the date first set forth
above.


ULTIMARK PRODUCTS, INC.
Licensor






By /s/ Lance Funston
Lance T. Funston, Chief Executive Officer






CCA INDUSTRIES, INC.
Licensee






By /s/ Stephen A. Heit
Stephen A. Heit
Executive Vice President and
Chief Financial Officer    



















































--------------------------------------------------------------------------------





SCHEDULE A
PORCELANA




Trademark
Client/Matter #/Subcase
Country Name
Status
Class(es)
Application
Number/Date
Registration
Number/Date
PORCELANA
688211.0108/ Australia
Registered
05 Int.
405923
28-Mar-1984
A405923
28-Mar-1984
PORCELANA
688211.0141/ Australia
Registered
03 Int.
 
591876
PORCELANA
688211.0113/ Canada
Registered
00 National
450275
19-Feb-1980
279528
13-May-1983
PORCELANA
688211.0118/ Ecuador
Registered
05 Int.
35866
09-Dec-1992
59/94
01-Feb-1994
PORCELANA
688211.0105/
Registered
10197002
10197002
 
European Union (Community)
03 Int., 05 Int., 44 Int.
15-Aug-2011
15-Mar-2012
PORCELANA
688211.0132/
Registered
1086/88
1086/88
 
Singapore
05 Int.
12-Mar-1988
12-Mar-1988
PORCELANA
688211.0135/
Registered
20498
20498
 
Trinidad and Tobago
03 Int.
28-Feb-1992
03-Oct-1994
PORCELANA
688211.0136/
Registered
4801
5118
 
United Arab Emirates
05 Int.
01-Feb-1994
01-Feb-1994
PORCELANA
688211.0093/
Registered
77/182,705
4,035,214
 
United States of America
03 Int.
16-May-2007
04-Oct-2011
PORCELANA
688211.0096/
Registered
73/091,120
1,119,493
 
United States of America
05 Int.
21-Jun-1976
05-Jun-1979












